Citation Nr: 1537669	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision denied death benefits including accrued benefits, death pension, and dependency and indemnity compensation (DIC) including service connection for the cause of the Veteran's death.  In her February 2009 notice of disagreement, the appellant limited her appeal to the denial of service connection for the cause of the Veteran's death; there was no other communication or indication that the other issues were appealed.

Although the appellant was scheduled for a Board hearing at the RO in June 2015, she did not appear for the hearing, and she has not requested that the hearing be rescheduled.  38 C.F.R. § 20.704(d) (2015).  


FINDINGS OF FACT

1.  The Veteran died in March 2004 as a result of metastatic cancer from a primary cancer in the esophagus, with metastases in the liver and progression to the lung.  

2.  The Veteran is presumed to have been exposed to herbicides during his Vietnam service; however, his cause of death is not subject to presumptive service connection based on such exposure; there is no direct link to herbicide exposure or to service; and the malignant tumor first manifested many years after service.  

3.  There is no indication that the sole service-connected disability at the time of the Veteran's death of hemorrhoids materially contributed to death, combined to cause death, aided or lent assistance to the production of death, or impaired his health to an extent that would render him materially less capable of resisting the effects of the primary cause of death; or that there was any other diagnosed condition at the time of death that may be related to service that was a contributory cause of death.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant was provided notice in a September 2008 letter, prior to the initial adjudication of her claim, that the evidence necessary to establish her claim was evidence showing that the Veteran died in service or that his death was service-connected, to include that a service-connected condition caused or contributed to the Veteran's death.  The letter indicated that service connection for the cause of death would be established if the condition had its onset in service or was aggravated by service.  The letter also advised the appellant of who was responsible for obtaining which types of evidence for her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

This letter did not inform the appellant of the disability for which the Veteran was service-connected at the time of death, which was hemorrhoids rated as 0 percent disabling.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Nevertheless, there is no resulting harm because the appellant has not argued that hemorrhoids caused or contributed to cause the Veteran's death, nor is there any indication that such is the case.  Moreover, although the appellant was not advised in a notice letter of the requirements to establish service connection on a presumptive basis as due to herbicide exposure, the appellant has shown actual knowledge of such requirements, by citing to regulations regarding Agent Orange and the Veteran's Vietnam service, and arguing that his death was due to cancer of the lung, not the esophagus, and that lung cancer is a presumptive condition.  See, e.g., notice of disagreement.  The appellant was further advised of these requirements in a subsequent statement of the case (SOC), and her claim was readjudicated in a supplemental statement of the case (SSOC) in January 2015.  Thus, the appellant has been afforded adequate notice and has had ample opportunity to participate in the adjudication.  She has not alleged any prejudicial notice error.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

Further, all pertinent, identified medical records have been obtained, including service treatment records and the Veteran's private medical records from July 2003 to March 2004, which the appellant submitted for her claim.  A July 2003 record indicated that the Veteran did not routinely see physicians prior to that time, and no prior treatment records or providers have been identified.  The Veteran's death certificate, which was signed by his treating provider, indicated that he was last seen for treatment on March 15, 2004, three days prior to his death.  Records through that date are in the claims file.  Thus, there is no indication of any outstanding medical records that could help substantiate the appellant's claim.

VA did not obtain a medical opinion in this case to determine whether the cause of the Veteran's death was related to service, to include his presumed herbicide exposure; however, a medical opinion is not necessary.  VA's duty to obtain a medical opinion in a case for dependency and indemnity compensation (DIC), including service connection for the cause of death, arises from VA's general duty to assist as provided by 38 U.S.C.A. § 5103A(a).  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008).  Subsection (a) provides that VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim" unless "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a).  Where there is no evidence supporting the theory of causation, the duty to assist under § 5103A(a) is not triggered.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

In this case, the appellant argues that, although the Veteran's death certificate states that his death was the result of "metastatic esophagus carcinoma," the primary site of the cancer was in the lungs, and that it spread or metastasized to the liver, esophagus, and gallbladder.  As discussed below, lung cancer is a condition that would be presumptively service-connected based on the Veteran's service in Vietnam, but cancer of the esophagus (and liver) is not subject to presumptive service connection.  The Veteran points to treatment records in July 2003 that noted "possible lung primary" and other records with notations regarding the lungs.  The appellant also stated that the Veteran's providers always told them the point of origin of his cancer could not be certain, and that test results showed abnormalities in the lungs from the beginning that were never fully explained.  See February 2009 notice of disagreement; January 2009 attachment to substantive appeal.  

As discussed below, however, the private medical records outweigh the appellant's reports as to what the treating providers told her about the site of the primary cancer.  These records include multiple diagnostic tests to determine the primary site of the Veteran's cancer.  His treating provider stated on many occasions, including after the notation of "possible lung primary," a subsequent report result of adenocarcinoma in the esophagus, and notations of abnormalities in the lung, that the diagnosis was metastatic esophageal cancer.  Treatment records in November 2003 and December 2003 also noted that the diagnosis of metastatic esophageal cancer had progressed as shown by a new nodule in the lung.  As such, the medical evidence is sufficient to show the location of the primary site of the Veteran's cancer.  The appellant is not competent to offer an opinion regarding the cause of the Veteran's death or site of his primary cancer because she has no medical expertise, and this is not the type of condition that a lay person would be able to identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

There is also no argument or indication that the Veteran had another condition that contributed to cause his death that may be related to service, or that his cancer of the esophagus was directly to service, to include from herbicide exposure.  To the extent that the appellant argues that the esophageal cancer is due to herbicide exposure, she is not competent to offer such an opinion because this relationship requires medical training or expertise.  Id.  Thus, there is no evidence supporting a raised theory of causation of the Veteran's death, to include on a principal or contributory basis, and there is no reasonable possibility that obtaining a VA medical opinion would aid in substantiating the appellant's claim.  38 U.S.C.A. §§ 1310, 5103A(a); DeLaRosa, 515 F.3d at 1322.  VA's duty is not triggered.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no further notice or assistance that would be reasonably likely to assist the appellant in substantiating the claim.

II.  Analysis

A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection for the cause of death is determined in accordance with the statutes referable to establishing service connection for compensation purposes under Chapter 11 of 38 U.S.C.A. (§ 1101 et. seq.).  38 U.S.C.A. § 1310(a).

Service connection is provided for disability resulting from disease or injury in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the certificate of death reflects that the Veteran died in March 2004.  The immediate cause of death was listed as metastatic esophagus carcinoma, with an approximate interval between onset and death of 8 months.  There were no other conditions listed as causing or contributing to the Veteran's death.  This certificate was signed by the Veteran's treating physician. 

The Veteran's only service-connected disability at the time of death was hemorrhoids.  The appellant does not assert that the Veteran's hemorrhoids caused or contributed to the cause of his death, nor is there any other evidence to suggest this.  

Instead, the appellant contends that the cancer that caused the Veteran's death had a primary site in the lung, not in the esophagus, and that the lung cancer should be service-connected on a presumptive basis due to exposure to Agent Orange during service.  Alternatively, the appellant believes that the Veteran's cancer that caused his death, whatever the primary site, should be service-connected on a direct basis as due to Agent Orange exposure.  See, e.g., January 2011 statement with appeal.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides, including Agent Orange, during such service.  38 C.F.R. §§ 3.307(a)(6).  In this case, the Veteran served in Vietnam from June 1966 to June 1967.  As such, he is presumed to have been exposed to herbicides during such service.  

Certain listed diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection may not be granted on a presumptive basis as due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b),(c) (tasking the Secretary with determining which diseases are subject to presumptive service connection based on all available sound medical and scientific information).  

Presumptive service connection is based on the primary cancer cite, not any metastatic sites.  Darby v. Brown, 10 Vet. App. 243 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

In this case, the evidence does not demonstrate a principal or contributory cause of death that is subject to presumptive service connection based on herbicide exposure.  

The appellant is not competent to offer an opinion regarding the cause of the Veteran's death or the site of his primary cancer because she has no medical expertise, and this is not the type of condition that a lay person would be able to identify.  See Jandreau, 492 F.3d at 1376-77.  As discussed below, the medical evidence shows that the Veteran's primary site of cancer was in the esophagus.

VA's Secretary has repeatedly determined, based on reports of the National Academy of Sciences (NAS), that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs, including esophageal cancer.  See, e.g., 79 Fed. Reg. 20308, 20312 (April 11, 2014) (including the scientific bases for these determinations).  As such, presumptive service connection is not authorized for esophageal cancer.  

With regard to the site of primary cancer, the appellant stated in her substantive appeal that the Veteran's providers always told them that the point of origin of his cancer could not be certain.  She also asserted that test results showed that there were abnormalities in the lungs from the beginning that were never fully explained.  

The appellant is competent to report what treatment providers told her, but she has not reported that they identified the lungs as the primary cancer site.  Their reported uncertainty as to the primary site does not provide evidence that would lead to the conclusion that it was in the lungs.  Additionally, the private medical records show that the treatment providers did reach a conclusion as to the primary site and that it was not in the lungs.  The actual treatment records are more probative and credible in this regard and outweigh the appellant's reports as to what the providers told her.  The medical records contain the notations of the providers at the time the Veteran was being treated in 2003 and 2004, whereas the appellant's statements as to what the providers told them were made in 2011, several years after such treatment and the Veteran's death.  Thus, her memory may have been affected by the passage of time.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (a witness's statement may lack credibility because of faulty memory).  Further, the appellant is not competent to interpret the medical reports herself.  See Jandreau, 492 F.3d at 1376-77.  

The medical records show that the Veteran underwent several diagnostic tests to determine the nature of his cancer.  On July 8, 2003, he underwent an esophagogastroduodenoscopy (EGD) with biopsies and colonoscopy with hot biopsy polypectomy, for a history of known metastatic adenocarcinoma to the liver.  This record noted that the etiology was not clear and a gastrointestinal evaluation was being performed to assess further.  The impression included a mass at the gastroesophageal (GE) junction, and a notation that "[t]his may be a GE junction adenocarcinoma and would help to explain the underlying known malignancy."

That same day, July 8, 2003, the Veteran underwent a CT scan of the abdomen.  The findings included images from the lung bases that demonstrated a linear scar with an area of lucency behind it in the posterior right lung base.  The impression was impression numerous ill-defined low density lesions within the liver that were suspicious for metastatic deposits; there was no impression regarding the lung.

On July 10, 2003, the Veteran underwent a liver fine needle aspiration.  There was a notation that the profile of the microscopic sections "would suggest a possible lung primary"; that biliary, gastric, or pancreatic primaries were considered less likely; and that colorectal and prostate carcinoma were distant possibilities.  The July 11, 2003, cytopathology report for this procedure showed "metastatic adenocarcinoma."

On July 11, 2003, the Veteran had a CT scan of the chest for a history of "probable metastatic disease of the lung," to "evaluate for possible lung primary for additional metastatic disease."  The findings included "no suspicious pulmonary nodules identified."  The impressions included "no evidence of neoplastic disease in the chest."  It noted an unusual area of localized emphysematous changes in the posterior aspect of the right lower lobe crossing multiple segments, and stated this was an unusual appearance but was felt to be more likely post-inflammatory.  There was also evidence of old healed granulomatous disease.

On this same day, July 11, 2003, the Veteran had a consult for suspected metastatic liver cancer.  He was noted to have no prior history of liver disease, and he had not routinely seen physicians for treatment in the past.  The provider noted the results of a CT scan of the abdomen consistent with the July 8, 2003, report summarized above; and also that a chest X-ray showed no obvious abnormalities.

On July 14, 2003, a report of the results from the July 8, 2003, procedure summarized above stated that the biopsy of the gastroesophageal (GE) junction showed superficial fragments of infiltrating adenocarcinoma.

Thereafter, a July 17, 2003, record reports that the diagnosis was metastatic esophageal cancer, and that there were extensive liver metastases, but no evidence of other distant metastases at that point.

On November 25, 2003, the Veteran underwent another CT scan of the abdomen for a history of esophageal carcinoma, with extensive hepatic metastasis.  The results were compared with the July 11, 2003, CT scan of the chest and the July 8, 2003, CT scan of the abdomen discussed above.  The impressions included a "new right lower lobe pulmonary nodule with adjacent reactive inflammation."

At a follow-up treatment session on December 1, 2003, the provider stated that the assessment was metastatic esophagus cancer, with "disease progression" due to a new finding of pulmonary nodule.  Other records from August 2003 forward repeatedly noted a diagnosis of metastatic esophagus cancer with liver metastases.  

CT scans of the abdomen and chest on December 11, 2003, and March 11, 2004, respectively, again noted esophageal cancer or carcinoma, metastatic to the liver.  The impressions in December 2003 included right lower lobe pulmonary nodule with adjacent reactive inflammation, and interval increased consolidation in the right lower lobe with minimal left lower lobe atelectasis.  Atelectasis is defined as incomplete expansion of a lung or portion of a lung; or airlessness or collapse of a lung that had once been expanded.  Dorland's Illustrated Medical Dictionary 173 (31st ed. 2007).  The March 2004 CT scan report noted persistent right posterior lung base atelectasis or pneumonia, unchanged since December 2003.

The medical evidence shows that, although there was a suspicion of a possible primary site of cancer in the lung on July 10 and 11, 2003; test results subsequently showed that this was not the case.  Instead, the primary site of cancer was identified as the esophagus, as suggested in the July 8, 2003, EGD report, followed by the July 14, 2003, report of the biopsy results from this procedure, with many subsequent notations by the treating provider that the diagnosis was esophageal cancer with metastases to the liver, and a December 2003 notation that this disease had progressed based on a new pulmonary nodule.  

A determination by VA that presumptive service connection is not warranted for a particular disease does not, however, preclude VA from granting service connection if there is evidence of a direct causal link to service, including based on herbicide exposure.  See, e.g., 79 Fed. Reg. at 20308; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Although the appellant also argues that the Veteran's esophageal cancer was due to herbicide exposure, she is not competent to offer such an opinion because this relationship requires medical training or expertise based on the complex nature of cancers and the chemical qualities of herbicides.  Jandreau, 492 F.3d at 1376-77.  

The appellant has not asserted that any of the Veteran's providers told her or the Veteran that the esophageal cancer was directly caused by herbicide exposure, or was otherwise related to his military service.  There is also no suggestion of such a link in the medical records.  A July 11, 2003, record noted that the Veteran had a smoking history of two packs of cigarettes per day for 40 years, and a history of alcohol consumption of beer and hard liquor in unknown amounts until 8 years earlier.  This record also noted that the Veteran did not routinely see physicians, and there were no prior records to review in conjunction with his current cancer and symptoms.  Additionally, there was no indication of treatment, complaints, or diagnosis related to the esophagus in the Veteran's service treatment records.

In sum, the most probative evidence is against a finding that the Veteran's cause of death of metastatic esophageal cancer is presumptively or directly related to his presumed herbicide exposure in service.  Therefore, service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

Further, the Veteran was first treated and diagnosed with esophageal cancer in 2003, and there is no argument or indication that there were any manifestations prior to that time.  In other words, the disease did not have its onset during service so as to warrant direct service connection on that basis.  See 38 C.F.R. § 3.303.  

Additionally, cancer of any type is a malignant tumor, which may be presumptively service connected as a chronic disease if it manifested during service, or to a compensable degree within one year after service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection is not warranted on this basis, however, because the Veteran's esophageal cancer did not manifest until many years after service.

There is also no argument or indication that the Veteran had another condition that contributed to cause his death that was incurred or aggravated by service.  See 38 C.F.R. §§ 3.303, 3.312(c).  Medical records include a December 2003 problem list of metastatic esophageal cancer and abdominal distension, rule out obstruction, which records otherwise show were during the course of his treatment for cancer, and pain in the hands and feet noted to be secondary to one of his chemotherapy drugs.  Other identified diagnoses were chronic obstructive pulmonary disease and hyperlipidemia.  To the extent that either of these conditions may have contributed to cause the Veteran's death, to include by making him less able to resist the effects of his metastatic esophageal cancer, there is no suggestion that these conditions were incurred or aggravated in service.  Id.

The preponderance of the evidence is against service connection for the cause of the Veteran's death.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the appellant's claim must be denied.  38 U.S.C.A. §§ 1110, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


